896 A.2d 304 (2006)
392 Md. 75
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
Grason John-Allen ECKEL, Respondent.
Misc. Docket AG No. 75, September Term, 2005.
Court of Appeals of Maryland.
April 11, 2006.

ORDER
This matter came before the Court on the Joint Petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Grason John-Allen Eckel, Respondent. The Court having considered the Petition, it is this 11th day of April, 2006,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Gason John-Allen Eckel, be, and he is hereby, reprimanded for his violation of Rule 8.4(b) of the Maryland Rules of Professional Conduct by his possession of a controlled dangerous substance, cocaine.